DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include Mathematical concepts, Certain methods of organizing human activity and Mental processes.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.  (2014).
As shown in MPEP 2106, under step 1 claims 1-9 are directed toward a method, claims 10-18 are directed toward a system and claims 19 and 20 are directed toward a medium as such they are directed toward one of the statutory categories.
As shown in MPEP 2106.04(a), Abstract ideas include Certain methods of organizing human activity which include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  Under Step 2A1 the claims contain an abstract idea in the form of a certain method of organizing human activity, in that it includes assigning scores or values based on collected data and ranking the vehicle with other vehicles based on the scored data. In this the abstract idea is directed toward evaluating vehicle information for the purposes of comparing and selling vehicles in a resale market. This can be seen in claim 7 the scores are used to present vehicles for resale, which is a fundamental business practice and part of commercial interactions and sales activity. It is also established in claim 9 which establishes that processing includes estimating a resale value of the vehicle compared to other vehicles in the market.
The steps of “assigning reliability scores to utilization categories of the vehicle based on the vehicle utilization data, wherein the utilization categories include a driving performance category, a mileage category, a wear and tear category, and a maintenance and repair category” and “processing reliability rankings that are associated with each of the utilization categories based on a comparison of the reliability scores to reliability scores that are associated with utilization categories of a plurality of vehicles that are available for resale” are directed toward the abstract idea of reviewing data about an asset and using that data to compare the assets for the purposes of ranking and reselling the assets. In this case the assets are vehicles but the claims do not recite any specific manner of assigning the scores and only establish what the scores are based on. That is the score is based on the data that is collected in any possible way and the categories are described as being performance, mileage, wear and tear and maintenance and repair, without any specifics as to how the scores are assigned. The scores can be assigned by a person using merely mental processes or evaluations of the assets. These scores are then ranked by comparing other assets in the area but this appears to be generally ranking, which again fails to establish any specific manner of performing these calculations. As shown in MPEP 2106.05(f) which establishes that merely applying an abstract idea on a computer is not enough to render the abstract idea into a practical application.
The step of “receiving vehicle utilization data associated with dynamic operation, safe operation, and maintenance of the vehicle” is considered merely extra solution activity as it is merely data gathering, see MPEP 2106.05(g). The step of “processing the reliability report of the vehicle that includes reliability rankings that are associated with each of the utilization categories” is considered merely extra solution activity as it is merely outputting data, see MPEP 2106.05(g). As such these additional limitations do not render the claims into a practical application.
Under step 2A2, the claims do not recite additional elements that integrate the abstract idea into a practical application. In this case the claims receive vehicle utilization data, but this amount to merely data gathering steps as merely data is received, as established in MPEP 2106.05(g). The final step of processing the reliability report is merely presenting data which again is insignificant extra solution activity as discussed above. As stated above the claims do not recite any specifics as to how the assignments are being performed but rather merely receive data and assign scores, as such these are not considered enough to render the claims into a practical application.
Claims 2 and 11 recites “wherein receiving the vehicle utilization data includes receiving data pertaining to the dynamic operation of the vehicle from vehicle dynamic sensors of the vehicle, vehicle safety data pertaining the safe operation of the vehicle from safety sensors of the vehicle, and vehicle maintenance data pertaining to the maintenance of the vehicle from vehicle maintenance sensors of the vehicle and a vehicle data computing infrastructure populated with data associated with the vehicle” which establishes what the data includes and that it comes from a sensor of some kind but again provides no specifics. As such this is merely establishing where the data comes from but this is still merely data gathering, see MPEP 2106.05(g). As such is considered insignificant extra solution activity as discussed above and fails to render the claims into a practical application. 
Claims 3 and 12, recites “storing the vehicle utilization data within data logs that are associated with a dynamic operation, a safe operation, and a maintenance of the vehicle for a particular period of time, the data logs are queried to retrieve and analyze the vehicle utilization data”, which establishes that the data is stored and later queried for retrieval which is insignificant extra solution activity as it is merely data storage, see MPEP 2106.05(g). As such is considered insignificant extra solution activity as discussed above and fails to render the claims into a practical application.
Claims 4 and 13, recites “wherein assigning the reliability scores to the utilization categories of the vehicle includes retrieving vehicle dynamic data stored on a dynamic data log, vehicle safety data stored on a safety data log, and vehicle maintenance data stored on a maintenance data log, wherein the vehicle dynamic data, the vehicle safety data, and the vehicle maintenance data are compared against respective threshold values to classify driving performance, mileage, wear and tear, and maintenance and repair of the vehicle”, which establishes where the data is retrieved from, which is merely descriptive language and still amounts to insignificant extra solution activity as it is merely data gathering, see MPEP 2106.05(g). The remaining limitation include comparing the data against a threshold, which is part of the abstract idea and can be considered to be a mathematical formal as it is comparing data to thresholds or limits, see MPEP 2106.04(a)(2). As such these limitations fail to render the claims into a practical application.
Claims 5 and 14, recite “wherein the driving performance, the mileage, the wear and tear, and the maintenance and repair of the vehicles are respectively classified as being poor, fair, good, or excellent, wherein the reliability scores are assigned to the utilization categories based on each respective classification associated with the driving performance, the mileage, the wear and tear, and the maintenance and repair of the vehicle”, which establishes how the classifications are described but not how the classifications are determined and how they are used to make the assignments. As such these limitations fail to render the claims into a practical application.
Claims 6 and 15, recite “wherein processing the reliability rankings includes accessing a vehicle resale reliability log that is configured as a log of the plurality of vehicles that are available for resale within a vehicle resale market, wherein the vehicle resale reliability log includes reliability scores that are assigned to utilization categories of the plurality of vehicles that are available for resale within the vehicle resale market”, which describes where the data comes from but this is still merely data gathering which is insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claims 7, 16 and 20, recite “wherein processing the reliability rankings includes retrieving scores that are assigned to utilization categories of at least one subset of the plurality of vehicles that are available for resale within the vehicle resale market and comparing the reliability scores that are assigned to utilization categories of the at least one subset of the plurality of vehicles to the reliability scores that are assigned to the utilization categories of the vehicle”, which establishes that the data is gathered and where it is gathered from but this is still merely data gathering, see MPEP 2106.05(g). The step of comparing is part of the abstract idea as it is part of the evaluating the vehicle in comparison to other vehicles. As such these limitations fail to render the claims into a practical application.
Claims 8 and 17, recite “wherein processing the reliability report of the vehicle includes processing the reliability report as a data file that is configured to be executed to present the reliability report in a human machine interface format, wherein the reliability rankings are presented as percentile rankings of each of the respective utilization categories of the vehicle,” which outline the at data is presented and the way the data is presented but this is still merely displaying data which is insignificant extra solution activity, see MPEP 2106.05(g). The specific format itself is considered well known as established in the applied art Schalk. As such these limitations fail to render the claims into a practical application.
Claims 9 and 18, recite “including an estimated resale value of the vehicle, wherein the estimated resale value of the vehicle is based on the reliability rankings that are associated with each of the utilization categories” which is part of the abstract idea as it is estimating the value of an asset based on the comparison to similar assets. As such these limitations fail to render the claims into a practical application.
When considered individually or in combination the claims fail to render the abstract ideas into a practical application.
Under Step 2B the additional elements recited above specifically the receiving, storing and displaying information are known insignificant extra solution steps as shown in MPEP 2106.05(g). As such these elements are not considered to be unconventional.
The elements in the instant claims (memory, processor, sensors and medium), when taken in combination together or individually do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  It should be noted the limitations of the current claims are performed by a generically recited processor and the memory and program components contain no more than mere instructions to implement the abstract idea on a computer.  The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai et al. (US 2021/0239478 A1) hereafter Mathai, in view of Gormley (US 8,694,328 B1) hereafter Gormley, further in view of McClellan et al. (US 2008/0221776 A1) hereafter McClellan776.
Examiner note: Current the term “reliability” acts a merely a title of the report as there are no specific metrics to establish how the data is used to render reliability as such it merely describes the report as there is no function being claimed. However for the purposes of expedited prosecution the Examiner has provided the Gormley reference to establish that the type of report specifically reliability report is known in the prior art and would have been obvious in light of the collected information.
	As per claim 1, Mathai discloses a computer-implemented method for processing a report associated with a vehicle (Page 2, paragraph [0014]; discloses that the method/system processes the vehicle data to processing a report to inform the user prior to the user’s acceptance of the vehicle), comprising:
	receiving vehicle utilization data associated with dynamic operation, safe operation, and maintenance of the vehicle (As outlined in the applicant’s originally filed specification paragraph [0040] dynamic operation or dynamic data includes but is “not be limited to the speed, acceleration, braking, steering, handling, mileage, mileage breakdown with respect to acceleration and braking, suspension wear, wheel wear, tire wear, break wear, engine wear, exhaust system wear, steering system wear, and the like”, safety data as shown in paragraph [0041] can pertain to utilization of seat belts, alertness of the driver(s), how alert, awake, and active the driver(s) during operation of the vehicle or how focused the driver is. Maintenance of the vehicle as outlined in paragraph [0042] states “timely oil and oil filter change of the vehicle 102, timely brake maintenance of the vehicle 102, timely tire maintenance of the vehicle 102, timely battery replacement of the vehicle 102”, a number of insurance claims and purposes of the insurance claims, a number of auto body shop visits and purposes of the auto body shop visits, a number of service shop, mechanical repair shops, dealer service shops visits and their purposes. Mathai Page 4, paragraphs [0022] and [0025]; discloses that the system stores and receives information pertaining to dynamic operation such as speeds driven, braking frequency as well as mileage and other telematics data. Additionally Page 6, paragraph [0034]; discloses that the system also stores, receives and uses maintenance of the vehicle such as what repairs were performed, when they were performed and where. It also establishes that additional data about the user can be collected and used such as if they smoke tobacco, driving record, length of driving record, insurance and warranty data and any accident reports. Page 5, paragraph [0031]; discloses that the system tracks and uses records of speeding tickets and if the vehicle was driven legally which can be considered a form of safe operation);
	assigning scores to utilization categories of the vehicle based on the vehicle utilization data, wherein the utilization categories of the vehicle based on the vehicle utilization data, wherein the utilization categories include a driving performance category, a mileage category, a wear and tear category, and a maintenance and repair category (Page 6, paragraph [0034]; discloses that the system can calculate individual weights or values per categories and use these values in a combined overall rating or value. Page 4, paragraph [0025]; discloses that the utilization information includes driving performance such as acceleration behavior, braking behavior, cornering behavior which can affect the rating. As shown in paragraph [0034] this data is used along with mileage, maintenance and repair and wear data to affect the rating of the vehicle);
	processing rankings that are associated with each of the utilization categories based on a comparison of the scores to reliability scores that are associated with utilization categories of a plurality of vehicles that are available for resale (Page 1, paragraph [0009]; discloses that while the reference uses the word renter the term itself is defined as to include potential users who are looking for a vehicle for sale. Page 6, paragraph [0036]; discloses that the system will compare other vehicles and their collected information to rank the vehicles in a report); and 
	processing the report of the vehicle that includes rankings that are associated with each of the utilization categories (Page 6, paragraph [0036] and Page 7, paragraph [0037]; discloses that system generates a report based on the collected data establishing the ranking and provides that information to the user to make an informed decision as to which vehicle best matches or meets their requirements).
	Mathai however fails to explicitly state or show that the report relates to reliability of the vehicle and that the safe operation data is specific to user awareness or compliance with the use of seatbelts.  The Examiner notes that the claims do not specifically establish what the reliability calculations are, for purposes of expediting prosecution the Examiner has provided the Gormley below to establish that this type of report and ranking using the same type of data was known in the prior art at the time of the invention. Further the claims do not utilize the safe operation data beyond merely collecting it, and the specification is not specific that it is limited solely to awareness and the use of seatbelts. However the Examiner has provided the McClellan776 reference to establish this type of data and its use are known in the prior art at the time of the invention.  
	Gormley, which like Mathai talks about monitoring vehicles and ranking them based on performance, teaches it is known for that report to be produced to be based on both safety and reliability and to rank multiple vehicles to indicate this reliability (Col. 17, lines 8-22 and Col. 17, line 66 through Col. 18, line 19; teaches it is known to take vehicle data and log that data over time to evaluate the performance of vehicles and to compare the capabilities of the vehicle. The system compiles data pertaining to maintenance and accident information. In doing so the system can use vehicle specific information to modify the ranking of candidate vehicles. Specifically if the vehicle model overall is considered reliable and safe but the specific vehicle has had previous accidents or maintenance records the score would be lowered and the overall ranking would reflect this. From this since Mathai already collects vehicle specific information which would affect the future performance of the vehicle it would have been obvious to rank the vehicles based both on safety and reliability as shown in Gormley so that the users can compare specific vehicles and make their decision based on this collected information). 
	Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. While Mathai establishes that scoring each vehicle and producing a report based on the score, it is not specific that the report is a reliability report. 
	Gormley teaches a similar vehicle tracking and data collection system for ranking vehicles where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai the ability to indicate the reliability of the specific vehicles in relation to other vehicles as taught by Gormley since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Gormley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, with the ability to indicate the reliability of the specific vehicles in relation to other vehicles as taught by Gormley, for the purposes of indicating both safety and reliability. Since Mathai already collects vehicle specific information which would affect the future performance of the vehicle it would have been obvious to rank the vehicles based both on safety and reliability as shown in Gormley so that the users can compare specific vehicles and make their decision based on this collected information.
	The combination however fails to explicitly state or show that the safe operation data is specific to user awareness or compliance with the use of seatbelts.  The Examiner notes that the claims do not utilize the safe operation data beyond merely collecting it, and the specification is not specific that it is limited solely to awareness and the use of seatbelts. However the Examiner has provided the McClellan776 reference to establish this type of data and its use are known in the prior art at the time of the invention.
	McClellan776, which like both Mathai and Gormley talks about monitoring and reporting on vehicles, teaches it is known for safety operation data to be specific to the awareness or alertness of the driver as well as determining their compliance with the use of seatbelts (Page 5, paragraphs [0054]-[0058]; teaches that like Mathai the system tracks the behavior of the driver or operator of the vehicle such as aggressively turning and excessively speeding. McClellan776 additionally track other violations such as operating the vehicle without the use of the seatbelts, and additional elements such as tailgating and swerving. The McClellan776 reference also establishes the tracking of other driver parameters such as a sleep or fatigue sensor which is alertness or awareness. McClellan776 establishes that this information was presented in reports for tracking the usage of the vehicle. Since Mathai already tracks violations such as speeding it would have been obvious to track other driver parameters or violation such as the use of seatbelts and the awareness of the driver as this would indicate the use of the vehicle and as shown in Mathai violations and behavior of the driver can be used to indicate excessive wear and tear).
	 Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. While the combination discusses parameters that can be related to safe operation such as violations, it is not specific that the violations include not wearing seatbelts and the level of awareness of the driver. 
	McClellan776 teaches a similar vehicle tracking and data collection system, teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai and Gormley the ability to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness as taught by McClellan776 since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of McClellan776, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai and Gormley, with the ability to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness as taught by McClellan776, for the purposes of tracking and reporting violations in vehicle operations. Since Mathai already tracks violations such as speeding it would have been obvious to track other driver parameters or violation such as the use of seatbelts and the awareness of the driver as this would indicate the use of the vehicle and as shown in Mathai violations and behavior of the driver can be used to indicate excessive wear and tear.
	As per claims 2 and 11, the combination of Mathai, Gormley and McClellan776 teaches the above enclosed invention; Mathai further discloses wherein receiving the vehicle utilization data includes receiving data pertaining to the dynamic operation of the vehicle from vehicle dynamic sensors of the vehicle, and vehicle maintenance data pertaining to the maintenance of the vehicle from vehicle maintenance sensors of the vehicle and a vehicle data computing infrastructure populated with data associated with the vehicle (Page 4, paragraph [0025]; discloses that the system has sensors which collect the vehicle utilization data such as mileage, speed, acceleration behavior, braking behavior, cornering behavior which is considered dynamic operation of the vehicle. Page 6, paragraph [0034]; discloses that the system collects maintenance and repair information such as fluid changes i.e., oil, coolant, brake and transmission and to update maintenance information such as where the services were performed and when. This is consistent with the applicant’s originally filed specification paragraph [0087]).
McClellan776 further teaches vehicle safety data pertaining the safe operation of the vehicle from safety sensors of the vehicle (Page 5, paragraphs [0054]-[0058]; teaches that like Mathai the system tracks the behavior of the driver or operator of the vehicle such as aggressively turning and excessively speeding. Additionally McClellan776 establishes that the system includes a number of mechanical and electronic sensors which are used to determine the violations such as seat sensors to indicate when an individual is not wearing their seatbelt and sensors to monitor the driver to determine if they are asleep or fatigued).
	As per claims 3 and 12, the combination of Mathai, Gormley and McClellan776 teaches the above enclosed invention; Mathai further discloses storing the vehicle utilization data within data logs that are associated with a dynamic operation, and a maintenance of the vehicle for a particular period of time, wherein the data logs are queried to retrieve and analyze the vehicle utilization data (Page 3, paragraph [0021]; discloses that the vehicle and maintenance records are stored in a Blockchain ledger. Page 4, paragraph [0022]; discloses that the information stored in one or more databases can be accessed or queried to receive the information which is then analyzed. This information is tracked for each vehicle when the vehicle is manufactured thus it is for a period of time specifically the life of the vehicle. Page 6, paragraphs [0033] and [0034]; discloses that the stored data is received and analyzed to score each vehicle and rank them).
Gormley teaches it is known for that report to be produced to be based on both safety and reliability and to rank multiple vehicles to indicate this reliability (Col. 17, lines 8-22 and Col. 17, line 66 through Col. 18, line 19; teaches it is known to take vehicle data and log that data over time to evaluate the performance of vehicles and to compare the capabilities of the vehicle. The system compiles data pertaining to maintenance and accident information. In doing so the system can use vehicle specific information to modify the ranking of candidate vehicles. Specifically if the vehicle model overall is considered reliable and safe but the specific vehicle has had previous accidents or maintenance records the score would be lowered and the overall ranking would reflect this).
McClellan776  further teaches a safe operation (Page 3, paragraph [0031]; teaches that the data is stored in a database for retrieval. Page 5, paragraphs [0054]-[0058]; teaches that the safe operation information is stored and reported out for tracking the use of the vehicle).
	As per claims 4 and 13, the combination of Mathai, Gormley and McClellan776 teaches the above enclosed invention; Mathai further discloses wherein assigning the scores to the utilization categories of the vehicle includes retrieving vehicle dynamic data stored on a dynamic data log, and vehicle maintenance data stored on a maintenance data log, wherein the vehicle dynamic data, the vehicle safety data, and the vehicle maintenance data are compared against respective threshold values to classify driving performance, mileage, wear and tear, and maintenance and repair of the vehicle (Page 3, paragraph [0021]; discloses that the vehicle and maintenance records are stored in a Blockchain ledger. Page 4, paragraph [0022]; discloses that the information stored in one or more databases can be accessed or queried to receive the information which is then analyzed. This information is tracked for each vehicle when the vehicle is manufactured thus it is for a period of time specifically the life of the vehicle. Page 6, paragraphs [0033] and [0034]; discloses that the stored data is received and analyzed to score each vehicle and rank them. Page 6, paragraph [0036]; discloses that the values are compared to pre-defined thresholds to determine if the vehicle is to be included in the report).
McClellan776  further teaches vehicle safety data stored on a safety data log (Page 3, paragraph [0031]; teaches that the data is stored in a database for retrieval. Page 5, paragraphs [0054]-[0058]; teaches that the safe operation information is stored and reported out for tracking the use of the vehicle. Page 5, paragraph [0055]; teaches that the measurements are compared to predetermined thresholds to determine the type of behavior).	
	As per claim 10, Mathai discloses a system for processing a report associated with a vehicle (Page 2, paragraph [0014]; discloses that the method/system processes the vehicle data to processing a report to inform the user prior to the user’s acceptance of the vehicle), comprising:
	a memory storing instructions when executed by a processor (Page 7, paragraphs [0041]-[0043]; discloses that the system includes memory storing instructions executing carrying out the method using a processor) cause the processor to:
	receive vehicle utilization data associated with dynamic operation, safe operation, and maintenance of the vehicle (As outlined in the applicant’s originally filed specification paragraph [0040] dynamic operation or dynamic data includes but is “not be limited to the speed, acceleration, braking, steering, handling, mileage, mileage breakdown with respect to acceleration and braking, suspension wear, wheel wear, tire wear, break wear, engine wear, exhaust system wear, steering system wear, and the like”, safety data as shown in paragraph [0041] can pertain to utilization of seat belts, alertness of the driver(s), how alert, awake, and active the driver(s) during operation of the vehicle or how focused the driver is. Maintenance of the vehicle as outlined in paragraph [0042] states “timely oil and oil filter change of the vehicle 102, timely brake maintenance of the vehicle 102, timely tire maintenance of the vehicle 102, timely battery replacement of the vehicle 102”, a number of insurance claims and purposes of the insurance claims, a number of auto body shop visits and purposes of the auto body shop visits, a number of service shop, mechanical repair shops, dealer service shops visits and their purposes. Mathai Page 4, paragraphs [0022] and [0025]; discloses that the system stores and receives information pertaining to dynamic operation such as speeds driven, braking frequency as well as mileage and other telematics data. Additionally Page 6, paragraph [0034]; discloses that the system also stores, receives and uses maintenance of the vehicle such as what repairs were performed, when they were performed and where. It also establishes that additional data about the user can be collected and used such as if they smoke tobacco, driving record, length of driving record, insurance and warranty data and any accident reports. Page 5, paragraph [0031]; discloses that the system tracks and uses records of speeding tickets and if the vehicle was driven legally which can be considered a form of safe operation);
	assign scores to utilization categories of the vehicle based on the vehicle utilization data, wherein the utilization categories include a driving performance category, a mileage category, a wear and tear category, and a maintenance and repair category (Page 6, paragraph [0034]; discloses that the system can calculate individual weights or values per categories and use these values in a combined overall rating or value. Page 4, paragraph [0025]; discloses that the utilization information includes driving performance such as acceleration behavior, braking behavior, cornering behavior which can affect the rating. As shown in paragraph [0034] this data is used along with mileage, maintenance and repair and wear data to affect the rating of the vehicle);
	process rankings that are associated with each of the utilization categories based on a comparison of the scores to reliability scores that are associated with utilization categories of a plurality of vehicles that are available for resale (Page 1, paragraph [0009]; discloses that while the reference uses the word renter the term itself is defined as to include potential users who are looking for a vehicle for sale. Page 6, paragraph [0036]; discloses that the system will compare other vehicles and their collected information to rank the vehicles in a report); and
	process the report of the vehicle that includes rankings that are associated with each of the utilization categories (Page 6, paragraph [0036] and Page 7, paragraph [0037]; discloses that system generates a report based on the collected data establishing the ranking and provides that information to the user to make an informed decision as to which vehicle best matches or meets their requirements).
	Mathai however fails to explicitly state or show that the report relates to reliability of the vehicle and that the safe operation data is specific to user awareness or compliance with the use of seatbelts.  The Examiner notes that the claims do not specifically establish what the reliability calculations are, for purposes of expediting prosecution the Examiner has provided the Gormley below to establish that this type of report and ranking using the same type of data was known in the prior art at the time of the invention. Further the claims do not utilize the safe operation data beyond merely collecting it, and the specification is not specific that it is limited solely to awareness and the use of seatbelts. However the Examiner has provided the McClellan776 reference to establish this type of data and its use are known in the prior art at the time of the invention.  
	Gormley, which like Mathai talks about monitoring vehicles and ranking them based on performance, teaches it is known for that report to be produced to be based on both safety and reliability and to rank multiple vehicles to indicate this reliability (Col. 17, lines 8-22 and Col. 17, line 66 through Col. 18, line 19; teaches it is known to take vehicle data and log that data over time to evaluate the performance of vehicles and to compare the capabilities of the vehicle. The system compiles data pertaining to maintenance and accident information. In doing so the system can use vehicle specific information to modify the ranking of candidate vehicles. Specifically if the vehicle model overall is considered reliable and safe but the specific vehicle has had previous accidents or maintenance records the score would be lowered and the overall ranking would reflect this. From this since Mathai already collects vehicle specific information which would affect the future performance of the vehicle it would have been obvious to rank the vehicles based both on safety and reliability as shown in Gormley so that the users can compare specific vehicles and make their decision based on this collected information). 
	Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. While Mathai establishes that scoring each vehicle and producing a report based on the score, it is not specific that the report is a reliability report. 
	Gormley teaches a similar vehicle tracking and data collection system for ranking vehicles where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai the ability to indicate the reliability of the specific vehicles in relation to other vehicles as taught by Gormley since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Gormley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, with the ability to indicate the reliability of the specific vehicles in relation to other vehicles as taught by Gormley, for the purposes of indicating both safety and reliability. Since Mathai already collects vehicle specific information which would affect the future performance of the vehicle it would have been obvious to rank the vehicles based both on safety and reliability as shown in Gormley so that the users can compare specific vehicles and make their decision based on this collected information.
	The combination however fails to explicitly state or show that the safe operation data is specific to user awareness or compliance with the use of seatbelts.  The Examiner notes that the claims do not utilize the safe operation data beyond merely collecting it, and the specification is not specific that it is limited solely to awareness and the use of seatbelts. However the Examiner has provided the McClellan776 reference to establish this type of data and its use are known in the prior art at the time of the invention.
	McClellan776, which like both Mathai and Gormley talks about monitoring and reporting on vehicles, teaches it is known for safety operation data to be specific to the awareness or alertness of the driver as well as determining their compliance with the use of seatbelts (Page 5, paragraphs [0054]-[0058]; teaches that like Mathai the system tracks the behavior of the driver or operator of the vehicle such as aggressively turning and excessively speeding. McClellan776 additionally track other violations such as operating the vehicle without the use of the seatbelts, and additional elements such as tailgating and swerving. The McClellan776 reference also establishes the tracking of other driver parameters such as a sleep or fatigue sensor which is alertness or awareness. McClellan776 establishes that this information was presented in reports for tracking the usage of the vehicle. Since Mathai already tracks violations such as speeding it would have been obvious to track other driver parameters or violation such as the use of seatbelts and the awareness of the driver as this would indicate the use of the vehicle and as shown in Mathai violations and behavior of the driver can be used to indicate excessive wear and tear).
	 Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. While the combination discusses parameters that can be related to safe operation such as violations, it is not specific that the violations include not wearing seatbelts and the level of awareness of the driver. 
	McClellan776 teaches a similar vehicle tracking and data collection system, teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai and Gormley the ability to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness as taught by McClellan776 since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of McClellan776, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai and Gormley, with the ability to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness as taught by McClellan776, for the purposes of tracking and reporting violations in vehicle operations. Since Mathai already tracks violations such as speeding it would have been obvious to track other driver parameters or violation such as the use of seatbelts and the awareness of the driver as this would indicate the use of the vehicle and as shown in Mathai violations and behavior of the driver can be used to indicate excessive wear and tear.
	As per claim 19, Mathai discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (Page 2, paragraph [0014]; discloses that the method/system processes the vehicle data to processing a report to inform the user prior to the user’s acceptance of the vehicle. Page 7, paragraphs [0041]-[0043]; discloses that the system includes memory storing instructions executing carrying out the method using a processor), the method comprising:
	receiving vehicle utilization data associated with dynamic operation, safe operation, and maintenance of a vehicle (As outlined in the applicant’s originally filed specification paragraph [0040] dynamic operation or dynamic data includes but is “not be limited to the speed, acceleration, braking, steering, handling, mileage, mileage breakdown with respect to acceleration and braking, suspension wear, wheel wear, tire wear, break wear, engine wear, exhaust system wear, steering system wear, and the like”, safety data as shown in paragraph [0041] can pertain to utilization of seat belts, alertness of the driver(s), how alert, awake, and active the driver(s) during operation of the vehicle or how focused the driver is. Maintenance of the vehicle as outlined in paragraph [0042] states “timely oil and oil filter change of the vehicle 102, timely brake maintenance of the vehicle 102, timely tire maintenance of the vehicle 102, timely battery replacement of the vehicle 102”, a number of insurance claims and purposes of the insurance claims, a number of auto body shop visits and purposes of the auto body shop visits, a number of service shop, mechanical repair shops, dealer service shops visits and their purposes. Mathai Page 4, paragraphs [0022] and [0025]; discloses that the system stores and receives information pertaining to dynamic operation such as speeds driven, braking frequency as well as mileage and other telematics data. Additionally Page 6, paragraph [0034]; discloses that the system also stores, receives and uses maintenance of the vehicle such as what repairs were performed, when they were performed and where. It also establishes that additional data about the user can be collected and used such as if they smoke tobacco, driving record, length of driving record, insurance and warranty data and any accident reports. Page 5, paragraph [0031]; discloses that the system tracks and uses records of speeding tickets and if the vehicle was driven legally which can be considered a form of safe operation);
	assigning scores to utilization categories of the vehicle based on the vehicle utilization data, wherein the utilization categories include a driving performance category, a mileage category, a wear and tear category, and a maintenance and repair category (Page 6, paragraph [0034]; discloses that the system can calculate individual weights or values per categories and use these values in a combined overall rating or value. Page 4, paragraph [0025]; discloses that the utilization information includes driving performance such as acceleration behavior, braking behavior, cornering behavior which can affect the rating. As shown in paragraph [0034] this data is used along with mileage, maintenance and repair and wear data to affect the rating of the vehicle);
	processing rankings that are associated with each of the utilization categories based on a comparison of the scores to scores that are associated with utilization categories of a plurality of vehicles that are available for resale (Page 1, paragraph [0009]; discloses that while the reference uses the word renter the term itself is defined as to include potential users who are looking for a vehicle for sale. Page 6, paragraph [0036]; discloses that the system will compare other vehicles and their collected information to rank the vehicles in a report); and
	processing a report of the vehicle that includes rankings that are associated with each of the utilization categories (Page 6, paragraph [0036] and Page 7, paragraph [0037]; discloses that system generates a report based on the collected data establishing the ranking and provides that information to the user to make an informed decision as to which vehicle best matches or meets their requirements).
Mathai however fails to explicitly state or show that the report relates to reliability of the vehicle and that the safe operation data is specific to user awareness or compliance with the use of seatbelts.  The Examiner notes that the claims do not specifically establish what the reliability calculations are, for purposes of expediting prosecution the Examiner has provided the Gormley below to establish that this type of report and ranking using the same type of data was known in the prior art at the time of the invention. Further the claims do not utilize the safe operation data beyond merely collecting it, and the specification is not specific that it is limited solely to awareness and the use of seatbelts. However the Examiner has provided the McClellan776 reference to establish this type of data and its use are known in the prior art at the time of the invention.  
	Gormley, which like Mathai talks about monitoring vehicles and ranking them based on performance, teaches it is known for that report to be produced to be based on both safety and reliability and to rank multiple vehicles to indicate this reliability (Col. 17, lines 8-22 and Col. 17, line 66 through Col. 18, line 19; teaches it is known to take vehicle data and log that data over time to evaluate the performance of vehicles and to compare the capabilities of the vehicle. The system compiles data pertaining to maintenance and accident information. In doing so the system can use vehicle specific information to modify the ranking of candidate vehicles. Specifically if the vehicle model overall is considered reliable and safe but the specific vehicle has had previous accidents or maintenance records the score would be lowered and the overall ranking would reflect this. From this since Mathai already collects vehicle specific information which would affect the future performance of the vehicle it would have been obvious to rank the vehicles based both on safety and reliability as shown in Gormley so that the users can compare specific vehicles and make their decision based on this collected information). 
	Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. While Mathai establishes that scoring each vehicle and producing a report based on the score, it is not specific that the report is a reliability report. 
	Gormley teaches a similar vehicle tracking and data collection system for ranking vehicles where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai the ability to indicate the reliability of the specific vehicles in relation to other vehicles as taught by Gormley since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Gormley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, with the ability to indicate the reliability of the specific vehicles in relation to other vehicles as taught by Gormley, for the purposes of indicating both safety and reliability. Since Mathai already collects vehicle specific information which would affect the future performance of the vehicle it would have been obvious to rank the vehicles based both on safety and reliability as shown in Gormley so that the users can compare specific vehicles and make their decision based on this collected information.
	The combination however fails to explicitly state or show that the safe operation data is specific to user awareness or compliance with the use of seatbelts.  The Examiner notes that the claims do not utilize the safe operation data beyond merely collecting it, and the specification is not specific that it is limited solely to awareness and the use of seatbelts. However the Examiner has provided the McClellan776 reference to establish this type of data and its use are known in the prior art at the time of the invention.
	McClellan776, which like both Mathai and Gormley talks about monitoring and reporting on vehicles, teaches it is known for safety operation data to be specific to the awareness or alertness of the driver as well as determining their compliance with the use of seatbelts (Page 5, paragraphs [0054]-[0058]; teaches that like Mathai the system tracks the behavior of the driver or operator of the vehicle such as aggressively turning and excessively speeding. McClellan776 additionally track other violations such as operating the vehicle without the use of the seatbelts, and additional elements such as tailgating and swerving. The McClellan776 reference also establishes the tracking of other driver parameters such as a sleep or fatigue sensor which is alertness or awareness. McClellan776 establishes that this information was presented in reports for tracking the usage of the vehicle. Since Mathai already tracks violations such as speeding it would have been obvious to track other driver parameters or violation such as the use of seatbelts and the awareness of the driver as this would indicate the use of the vehicle and as shown in Mathai violations and behavior of the driver can be used to indicate excessive wear and tear).
	 Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. While the combination discusses parameters that can be related to safe operation such as violations, it is not specific that the violations include not wearing seatbelts and the level of awareness of the driver. 
	McClellan776 teaches a similar vehicle tracking and data collection system, teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai and Gormley the ability to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness as taught by McClellan776 since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of McClellan776, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai and Gormley, with the ability to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness as taught by McClellan776, for the purposes of tracking and reporting violations in vehicle operations. Since Mathai already tracks violations such as speeding it would have been obvious to track other driver parameters or violation such as the use of seatbelts and the awareness of the driver as this would indicate the use of the vehicle and as shown in Mathai violations and behavior of the driver can be used to indicate excessive wear and tear.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai et al. (US 2021/0239478 A1) hereafter Mathai, in view of Gormley (US 8,694,328 B1) hereafter Gormley, further in view of McClellan et al. (US 2008/0221776 A1) hereafter McClellan776, further in view of McClellan (US 2009/0024419 A1) hereafter McClellan419.
As per claims 5 and 14, the combination of Mathai, Gormley and McClellan776 teaches the above enclosed invention; Mathai further discloses wherein the driving performance, the mileage, the wear and tear, and the maintenance and repair of the vehicle are respectively classified, wherein the scores are assigned to the utilization categories based on each respective classification associated with the driving performance, the mileage, the wear and tear, and the maintenance and repair of the vehicle (Page 6, paragraph [0034]; discloses that the data is classified by categories of data and used in combination to calculate an overall rating. The rating itself can be numerical or categorical. Based on each of the categories the vehicles are ranked and categorized by different levels and pricing).
Gormley teaches it is known for that report to be produced to be based on both safety and reliability and to rank multiple vehicles to indicate this reliability (Col. 17, lines 8-22 and Col. 17, line 66 through Col. 18, line 19; teaches it is known to take vehicle data and log that data over time to evaluate the performance of vehicles and to compare the capabilities of the vehicle. The system compiles data pertaining to maintenance and accident information. In doing so the system can use vehicle specific information to modify the ranking of candidate vehicles. Specifically if the vehicle model overall is considered reliable and safe but the specific vehicle has had previous accidents or maintenance records the score would be lowered and the overall ranking would reflect this).
While Mathai establishes different categories and that the rating or score can be numerical or categorical it is not specific that each categories is rated as being poor, fair, good, or excellent. The Examiner asserts that these are merely titles but for the purposes of expedited examination the Examiner has provided the McClellan419 reference to establish that these features are known. 
McClellan419, which like the combination talks about monitoring vehicles, teaches it is known to rate categories as being poor, fair, good or excellent (Page 2, paragraph [0023]; teaches that like Mathai it is known to rate things either numerically or by category. Specifically that it is known for the categories to be represented as Excellent, Good, Fair or Poor. Like Mathai the values are compared with thresholds and expressed with scores or values which can be represented in a category fashion. Since Mathai already establishes it is known to weight different categories and for the score value to be numerical or categorical it would have been obvious to represent that using the values of poor, fair, good, or excellent as shown in McClellan419 as this is a known method of representing the data).
Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. McClellan776 teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. While the combination discusses that the values can be scored numerically or by category it is not specific that the classifications are poor, fair, good, or excellent. 
	McClellan419 teaches a similar vehicle tracking and data collection system, teaches it is known to categorize values using classifications such as poor, fair, good, or excellent. The McClellan419 establishes that this type of classification was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the classifications shown in the combination of Mathai, Gormley and McClellan776 with the classifications being poor, fair, good, or excellent as shown in McClellan419.
Therefore, from this teaching of McClellan419, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, Gormley and McClellan776, with the classifications being poor, fair, good, or excellent as shown in McClellan419, for the purposes of representing the data using known techniques. Since Mathai already establishes it is known to weight different categories and for the score value to be numerical or by category it would have been obvious to represent that using the values of poor, fair, good, or excellent as shown in McClellan419 as this is a known method of representing the data.

Claim(s) 6, 7, 9, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai et al. (US 2021/0239478 A1) hereafter Mathai, in view of Gormley (US 8,694,328 B1) hereafter Gormley, further in view of McClellan et al. (US 2008/0221776 A1) hereafter McClellan776, further in view of Vig (US 2005/0060271 A1) hereafter Vig.
As per claims 6 and 15, the combination of Mathai, Gormley and McClellan776 teaches the above enclosed invention; Mathai further discloses wherein processing the rankings includes accessing a vehicle log that is configured as a log of the plurality of vehicles that are available, wherein the vehicle log includes scores that are assigned to utilization categories of the plurality of vehicles that are available (Page 5, paragraph [0028] and [0030] and Page 6, paragraph [0033]-[0036]; discloses that the rankings include accessing a vehicle long which is configured to store a plurality of vehicles that are available and the scores of those vehicles assigned based on the various categories. These categories are compared and the vehicles ranked based on that comparison).
Gormley teaches it is known for that report to be produced to be based on both safety and reliability and to rank multiple vehicles to indicate this reliability (Col. 17, lines 8-22 and Col. 17, line 66 through Col. 18, line 19; teaches it is known to take vehicle data and log that data over time to evaluate the performance of vehicles and to compare the capabilities of the vehicle. The system compiles data pertaining to maintenance and accident information. In doing so the system can use vehicle specific information to modify the ranking of candidate vehicles. Specifically if the vehicle model overall is considered reliable and safe but the specific vehicle has had previous accidents or maintenance records the score would be lowered and the overall ranking would reflect this).
While Mathai establishes that the vehicles can be for sale, it is not explicit that data is from a resale reliability log that is configured as a log of the plurality of vehicles that are available for resale within a vehicle resale market, wherein the vehicle resale reliability log includes reliability scores that are assigned to the utilization categories of the plurality of vehicles that are available for resale within the vehicle resale market.
Vig, which like the combination talks about comparing vehicles, teaches the data for comparing the vehicles is received from a resale reliability log that is configured as a log of the plurality of vehicles that are available for resale within a vehicle resale market, wherein the vehicle resale reliability log includes reliability scores that are assigned to the utilization categories of the plurality of vehicles that are available for resale within the vehicle resale market (Page 3, paragraph [0024] and Page 13, paragraphs [0090]-[0091] and [0094]-[0097]; teaches a system which receives information on a plurality of vehicles that are currently available for sale within the market. The system scores the vehicles and compares them to the normal or average of all the vehicles which are available. The selected vehicle is compared to the average to determine how the vehicle is rated and uses this information to determine the value of the vehicle itself. Since Mathai already establishes comparing multiple vehicles and ranking them based on their score values it would have been obvious that the vehicle resale data be stored and used to calculate the value of the vehicle in comparison to the rest of the market. As shown in Vig this value will be adjusted over time as the market changes. By logging the other vehicle information the report could include a list of each of the vehicles and how they compare to the average or norm as shown in Vig to get a better understanding of the value of the vehicle for sale).
Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. McClellan776 teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. While the combination discusses comparing and ranking vehicles, it is not specific the data is from a resale reliability log that is configured as a log of the plurality of vehicles that are available for resale within a vehicle resale market, where the log includes reliability scores that are assigned to the utilization categories of the plurality of vehicles.
Vig teaches a similar system of comparing vehicles, teaches it is known for the data to come from resale reliability log that is configured as a log of the plurality of vehicles that are available for resale within a vehicle resale market, where the log includes reliability scores that are assigned to the utilization categories of the plurality of vehicles. Vig establishes that this type of market analysis and comparison of vehicles was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai, Gormley and McClellan776 the ability receive vehicle data from a resale reliability log that is configured as a log of the plurality of vehicles that are available for resale within a vehicle resale market, where the log includes reliability scores that are assigned to the utilization categories of the plurality of vehicles as taught by Vig since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Vig, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, Gormley and McClellan776, with the ability receive vehicle data from a resale reliability log that is configured as a log of the plurality of vehicles that are available for resale within a vehicle resale market, where the log includes reliability scores that are assigned to the utilization categories of the plurality of vehicles as taught by Vig, for the purposes of estimating the value of the vehicles in the market. Since Mathai already establishes comparing multiple vehicles and ranking them based on their score values it would have been obvious that the vehicle resale data be stored and used to calculate the value of the vehicle in comparison to the rest of the market. As shown in Vig this value will be adjusted over time as the market changes. By logging the other vehicle information the report could include a list of each of the vehicles and how they compare to the average or norm as shown in Vig to get a better understanding of the value of the vehicle for sale.
As per claims 7, 16 and 20, the combination of Mathai, Gormley, McClellan776 and Vig teaches the above enclosed invention; Vig further teaches wherein processing the reliability rankings includes retrieving reliability scores that are assigned to utilization categories of at least one subset of the plurality of vehicles that are available for resale within the vehicle resale market and comparing the reliability scores that are assigned to utilization categories of the at least one subset of the plurality of vehicles to the reliability scores that are assigned to the utilization categories of the vehicle (Page 3, paragraph [0024] and Page 13, paragraphs [0090]-[0091] and [0094]-[0097]; teaches a system which receives information on a plurality of vehicles that are currently available for sale within the market. The system scores the vehicles and compares them to the normal or average of all the vehicles which are available. The selected vehicle is compared to the average to determine how the vehicle is rated and uses this information to determine the value of the vehicle itself. The Examiner notes that this is consistent with the applicant’s drawings Figures 2A-2E which show the vehicle is compared to the other vehicles based on each average value for each category).
As per claims 9 and 18, the combination of Mathai, Gormley and McClellan776 teaches the above enclosed invention; the combination however fails to further discloses including processing an estimated resale value of the vehicle, wherein the estimated resale value of the vehicle is based on the reliability rankings that are associated with each of the utilization categories.
Vig, which like the combination talks about comparing vehicles, teaches processing an estimated resale value of the vehicle, wherein the estimated resale value of the vehicle is based on the reliability rankings that are associated with each of the utilization categories (Page 3, paragraph [0024] and Page 13, paragraphs [0090]-[0091] and [0094]-[0097]; teaches a system which receives information on a plurality of vehicles that are currently available for sale within the market. The system scores the vehicles and compares them to the normal or average of all the vehicles which are available. The selected vehicle is compared to the average to determine how the vehicle is rated and uses this information to determine the value of the vehicle itself. Since Mathai already establishes comparing multiple vehicles and ranking them based on their score values it would have been obvious that the vehicle resale data be stored and used to calculate the value of the vehicle in comparison to the rest of the market. As shown in Vig this value will be adjusted over time as the market changes. By logging the other vehicle information the report could include a list of each of the vehicles and how they compare to the average or norm as shown in Vig to get a better understanding of the value of the vehicle for sale).
Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. McClellan776 teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. While the combination discusses the sale of the vehicles, it is not specific that it processes an estimated resale value of the vehicle, wherein the estimated resale value of the vehicle is based on the reliability rankings that are associated with each of the utilization categories.
Vig teaches a similar system of comparing vehicles, teaches it is known to process an estimated resale value of the vehicle, wherein the estimated resale value of the vehicle is based on the reliability rankings that are associated with each of the utilization categories. Vig establishes that this type of market analysis and comparison of vehicles to determine the value of a vehicle was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai, Gormley and McClellan776 the ability to process an estimated resale value of the vehicle, wherein the estimated resale value of the vehicle is based on the reliability rankings that are associated with each of the utilization categories as taught by Vig since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Vig, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, Gormley and McClellan776, with the ability to process an estimated resale value of the vehicle, wherein the estimated resale value of the vehicle is based on the reliability rankings that are associated with each of the utilization categories as taught by Vig, for the purposes of estimating the resale or sale value of a vehicle. Since Mathai already establishes comparing multiple vehicles and ranking them based on their score values it would have been obvious that the vehicle resale data be stored and used to calculate the value of the vehicle in comparison to the rest of the market. As shown in Vig this value will be adjusted over time as the market changes. By logging the other vehicle information the report could include a list of each of the vehicles and how they compare to the average or norm as shown in Vig to get a better understanding of the value of the vehicle for sale.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai et al. (US 2021/0239478 A1) hereafter Mathai, in view of Gormley (US 8,694,328 B1) hereafter Gormley, further in view of McClellan et al. (US 2008/0221776 A1) hereafter McClellan776, further in view of Schalk et al. (WO 2012/174519 A2) hereafter Schalk, further in view of Vig (US 2005/0060271 A1) hereafter Vig.
As per claims 8 and 17, the combination of Mathai, Gormley and McClellan776 teaches the above enclosed invention; the combination however fails to further discloses wherein processing the reliability report of the vehicle includes processing the reliability report as a data file that is configured to be executed to present the reliability report in a human machine interface format, wherein the reliability rankings are presented as percentile rankings of each of the respective utilization categories of the vehicle.
Schalk, which like the combination reports vehicle information, teaches it is known to process the report of the vehicle including processing the report as a data file that is configured to be executed to present the report in a human machine interface format (Page 16, lines 16-22; teaches that it is known to present data through a human-machine interface where data regarding the vehicle is passed using any known form of messaging. Since Mathai already produces a report regarding the vehicles being analyzed and Gormley establishes that the report can include reliability information, it would have been obvious to present that information in any known form as shown in Schalk as this would allow the system to communicate the information as necessary).
Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. McClellan776 teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. While the combination discusses presenting the report of the data, it fails to explicitly disclose that the data is presented in a human machine interface format.
Schalk which talks about a similar system of monitoring vehicle data, teaches it is known to present vehicle data in a human machine interface format. Schalk establishes that this type of data presentation was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai, Gormley and McClellan776 the ability to present information through a human machine interface format as taught by Schalk since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Schalk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, Gormley and McClellan776, with the ability to present information through a human machine interface format as taught by Schalk, for the purposes of presenting data using known methods. Since Mathai already produces a report regarding the vehicles being analyzed and Gormley establishes that the report can include reliability information, it would have been obvious to present that information in any known form as shown in Schalk as this would allow the system to communicate the information as necessary.
The combination fails to explicitly state wherein the reliability rankings are presented as percentile rankings of each of the respective utilization categories of the vehicle.
Vig, which like the combination talks about comparing vehicle data, teaches it is known to present reliability rankings as percentile rankings of each of the respective utilization categories of the vehicle (Page 3, paragraph [0024] and Page 13, paragraphs [0090]-[0091] and [0094]-[0097]; teaches a system which receives information on a plurality of vehicles that are currently available for sale within the market. The system scores the vehicles and compares them to the normal or average of all the vehicles which are available. The selected vehicle is compared to the average to determine how the vehicle is rated and uses this information to determine the value of the vehicle itself. Since Mathai already establishes comparing multiple vehicles and ranking them based on their score values it would have been obvious that the vehicle resale data be stored and used to calculate the value of the vehicle in comparison to the rest of the market. Specifically the system determines the percentage above or below the norm or average vehicle on the market in the specific categories or characteristics. Since Mathai already establishes comparing multiple vehicles and ranking them based on their score values it would have been obvious that the vehicle data can be presented in percentile ranking in comparison to the other vehicles to establish how the specific vehicle is rated compared to the average or other vehicles in the same market. As shown in Vig this value will be adjusted over time as the market changes. By logging the other vehicle information the report could include a list of each of the vehicles and how they compare to the average or norm as shown in Vig to get a better understanding of the value of the vehicle for sale).
Mathai discloses a system/method for collecting specific vehicle information for a plurality of vehicles and using this information to score each vehicle and ranking them against each other. Mathai establish that this can be done for rental vehicles but also vehicles for sale. Gormley teaches where specific vehicle data is used to indicate both safety and reliability and to rank the vehicles based on both. McClellan776 teaches it is known that along with speeding violations it is known to track and receive information indicating the driver is not wearing their seatbelt and the level of driver awareness. Schalk teaches it is known to present vehicle data in a human machine interface format. While the combination discusses categories for comparison, it is not specific that the reliability rankings are presented as percentile rankings of each of the respective utilization categories of the vehicle.
Vig teaches a similar system of comparing vehicles, teaches it is known for the reliability rankings to be presented as percentile rankings of each of the respective utilization categories of the vehicle. Vig establishes that this type of comparison of vehicles to determine the value of a vehicle was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle ranking system of Mathai, Gormley, McClellan776 and Schalk the ability to present the reliability rankings to be presented as percentile rankings of each of the respective utilization categories of the vehicle as taught by Vig since the claimed invention is merely a combination over old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Vig, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of ranking vehicles based on their specific prior use information provided by Mathai, Gormley, McClellan776 and Schalk, with the ability to present the reliability rankings to be presented as percentile rankings of each of the respective utilization categories of the vehicle as taught by Vig, for the purposes of estimating the resale or sale value of a vehicle. Since Mathai already establishes comparing multiple vehicles and ranking them based on their score values it would have been obvious that the vehicle data can be presented in percentile ranking in comparison to the other vehicles to establish how the specific vehicle is rated compared to the average or other vehicles in the same market. As shown in Vig this value will be adjusted over time as the market changes. By logging the other vehicle information the report could include a list of each of the vehicles and how they compare to the average or norm as shown in Vig to get a better understanding of the value of the vehicle for sale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camacho et al. (US 9,087,099 B2) – discusses rating drivers and vehicles according to criteria and standards.
	Callaway (US 2013/0325660 A1) – discusses aggregating data to rank entities.
	Jones et al. (US 2014/0358358 A1) – discusses driving analytics for vehicles.
	Gadotti (US 2015/0151682 A1) – discusses tracking the driving and maintenance of a car for grading the vehicle.
	Anspach et al. (US 2015/0371261 A1) – discusses standardizing information from a variety of sources for ranking and categorizing vehicles. 
	Ishida (US 2017/0300834 A1) – discusses calculating and displaying reselling price.
	Toprak et al. (US 2017/0337573 A1) – discusses vehicle management services.
	Funkhouser et al. (US 2018/0025391 A1) – discusses adjusting the vehicle value based on usage data and maintenance data.
	Salles et al. (US 2020/0152067 A1) – discusses collecting fleet data from vehicle sensors.
	Dagley et al. (US 2020/0285970 A1) – discusses generating vehicle profile information.
	Roberts et al. (US 2021/0074080 A1) – discusses using sensor data to determine performance data or lifecycle data. 
	Liu et al. (WO 2017/142536 A1)– discusses a human-machine interface for displaying vehicle related information. 
Stefan Lessmann, Stefan Voß,” Car resale price forecasting: The impact of regression method, private information, and heterogeneity on forecast accuracy,” International Journal of Forecasting, Volume 33, Issue 4, 2017, Pages 864-877, ISSN 0169-2070, https://doi.org/10.1016/j.ijforecast.2017.04.003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	8/13/2022